Per, Curiam,
The learned judge of the court below was entirely right in directing a nonsuit in this case and for .the very reason stated by him. There was literally no excuse for the deceased taking the driver’s seat on the front platform and exposing himself to the risks of such a position. The car was empty and it was the clear duty of the passenger to take his seat on the inside. He was not obliged to go on the front platform for want of room inside, nor was he there by invitation of the driver. The danger was increased by his occupying the driver’s stool, which was high and with no arms or other protection, and narrow at the base. The case does not come within any of the decisions in which it *124was held not to be negligence for a passenger to ride on the platform. In those cases the cars were crowded and the occnpaney of the platform was invited or permitted.
Judgment affirmed.